Citation Nr: 0501396	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-18 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran had recognized guerrilla service from July to 
October 1945.  The appellant is the veteran's widow.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
the benefit sought on appeal, and found that the appellant 
did not have legal entitlement to payment of accrued 
benefits.  The appellant's March 2003 notice of disagreement 
only referred to the denial of service connection for the 
cause of the veteran's death.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, the issue of legal entitlement to 
payment of accrued benefits is not before the Board.  

The December 2004 Informal Hearing Presentation requests that 
if the appellant's claim for compensation is denied, she 
should be considered for pension.  The issue of entitlement 
to pension has not been adjudicated or developed for 
appellate review.  The Board refers it to the RO for 
appropriate action.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's certificate of death indicates that he died 
in August 1999 at the age of 85 years, more than 50 years 
after his separation from service, and that the immediate 
cause of his death was cardiorespiratory arrest and the 
antecedent cause was pulmonary tuberculosis with emphysema.  

3.  At the time of the veteran's death, service-connection 
was not in effect for any disability.  

4.  The medical evidence shows that the veteran's 
cardiopulmonary arrest was only present just prior to death 
with no link to service; there is no medical evidence to show 
pulmonary tuberculosis or emphysema during service or for 
decades thereafter, nor is there any competent evidence that 
suggests a link between the veteran's pulmonary tuberculosis 
and any incident of service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed her claim after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that 
discussions in the October 2002 rating decision and the April 
2003 statement of the case (SOC) adequately informed her of 
the information and evidence needed to substantiate all 
aspects of her claim.  VCAA notice letters dated in April 
2002 and November 2003 informed her of the VCAA's 
implementing regulations, including that VA would assist her 
in obtaining government or private medical or employment 
records, provided that she sufficiently identified the 
records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate her claim and 
the avenues through which she might obtain such evidence, and 
of the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VA provided the 
appellant VCAA notice in April 2002, prior to the rating 
decision on appeal.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give VA any evidence pertaining to her claim.  In a 
September 2004 letter informing her that her appeal had been 
certified to the Board, the RO informed her that she could 
submit additional evidence concerning her appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in her case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all service medical records, and all 
indicated post-service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board finds that there is sufficient medical evidence of 
record to adjudicate this appeal without seeking a medical 
opinion.  The certificate of death shows that the veteran 
died of cardiorespiratory arrest with pulmonary tuberculosis 
and emphysema in August 1999, more than 50 years after his 
separation from service.  There is no competent evidence to 
suggest that the causes of his death were in any way related 
to any incident of his period of active duty.  At the time of 
his death, the veteran was not service-connected for any 
disability.  Under these circumstances, there is no duty to 
seek a medical opinion with regard to the claim on appeal.  
Id.; Duenas v. Principi, No. 03-1251 (U.S. Vet. App. December 
15, 2004); see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The Board further notes that during the pendency of her claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  She has failed to identify any sources of 
additional outstanding evidence or indicate that she was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

In this regard, the Board observes that during a September 
2004 hearing before the undersigned Veterans Law Judge (VLJ), 
sitting at the RO, the appellant testified that her husband 
had been treated at a hospital in San Lazaro for three days 
in 1948.  She specified that he had been treated for asthma.  
Corresponding treatment records are not in the claims file.  

The Board finds that there are several reasons why additional 
development to obtain such records is not warranted.  Such 
records would be more than 50 years old.  The appellant 
specifically stated that the veteran's 1948 treatment was for 
asthma.  She did not say that it was for pulmonary 
tuberculosis.  (See hearing transcript at p. 5).  And, as 
explained further below, it is not in dispute that the 
veteran had asthma after service: the report of a 1957 VA 
medical examination lists a diagnosis of asthma.    

VA regulations provide that a diagnosis of active pulmonary 
tuberculosis by a private physician on the basis of an 
examination, observation, or treatment will not be accepted 
to show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinic, X-
ray, or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374 (2004).  In this case, the 
appellant has not contended that in 1948 the veteran was 
diagnosed with active pulmonary tuberculosis, confirmed by 
the required evidence.  In addition, even if such evidence 
would still be in existence after more than 50 years, while 
she has been asked to provide more specific information with 
regard to the putative evidence, the appellant has not 
provided such information with which VA could obtain the 1948 
hospital records.  

In October 2004, the appellant submitted notes purportedly 
copied from the medical records of Dr. Copagowan, showing 
treatment in the 1980's and 1990's.  During her hearing the 
appellant explained that the veteran had seen Dr. Copagowan 
in the 1980's, and that records from him were not available 
because he was in the United States.  As a result, the Board 
finds that attempts to obtain medical records from Dr. 
Copagowan are not warranted.  

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to her claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The appellant has submitted contentions in written 
correspondence and during the September 2004 hearing before 
the undersigned VLJ.  She maintains that she was married to 
the veteran at the time he returned from active duty, and at 
that time he had pulmonary symptoms.  She notes that he first 
sought treatment for pulmonary symptoms in 1948.  As noted 
above, she clarified at a Travel board hearing that the 
veteran sought treatment for asthma in 1948.  She said that 
Dr. L. (apparently E.D.L., M.D., referred to below) diagnosed 
pulmonary tuberculosis, in 1999.  The veteran's son testified 
that when he was young he saw that the veteran was unable to 
work due to pulmonary tuberculosis and emphysema.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's certificate of death indicates that he died at 
home in August 1999 at the age of 85.  The immediate cause of 
his death was cardiorespiratory arrest, with an antecedent 
cause of pulmonary tuberculosis with emphysema.  The 
certificate was signed by E.D.L., M.D.

The veteran's service medical records include the report of a 
September 1945 physical examination which provides that the 
veteran's cardiovascular system and lungs were normal.  It 
was recorded in the report that the veteran was disqualified 
for service due to essential hypertension.  The report of 
another September 1945 physical examination includes a 
notation that the veteran's respiratory system was normal, 
and he was disqualified for service due to essential 
hypertension.  The report of an October 1945 separation 
medical examination provides that the veteran's 
cardiovascular system and lungs were normal, and indicates 
that there were no other defects.  The veteran's January 1946 
Affidavit for Philippine Army Personnel includes the notation 
that the veteran's had no wounds or illnesses.  

It was recorded in a report of a September 1957 VA 
examination that the veteran had a variety of symptoms, 
including chest oppression, pre-cardial pain, dyspnea even on 
slight exertion, and cough with slight expectoration.  The 
pertinent diagnosis was asthma, bronchial; cardiac asthma?; 
heart diseases secondary to bronchial asthma; and rheumatic 
arthritis.

A private 1977 medical report provides that the veteran was 
seen for a number of complaints, including difficulty of 
breathing and a distressing cough.  The past medical history 
was that the veteran had frequent bouts of difficulty of 
breathing and wheezing with cough, no appetite and no sleep 
for a day or more sine 1955.  The condition became chronic 
and weakened him.  The pertinent diagnosis was acute 
bronchial asthma, status asthmaticus. 

Medical records from Dr. E.D.L. show that the veteran was 
hospitalized in July and August 1999 with an impression of 
pulmonary tuberculosis and emphysema.  

In October 2004, the appellant submitted notes purportedly 
copied from the medical records of Dr. Copagowan, showing 
treatment in the 1980's and 1990's for various complaints 
such as difficulty breathing, fever, cough, asthma.  

Legal Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where tuberculosis is manifested to a compensable degree 
within three years from date of termination of service, it 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  

The Board recognizes the contentions by the appellant and the 
veteran's son that the veteran's fatal cardiorespiratory 
arrest and pulmonary tuberculosis with emphysema were related 
to his service.  In this regard, the Board observes that 
during the hearing before the undersigned VLJ the appellant 
testified that the veteran was treated for asthma in 1948, 
not for pulmonary tuberculosis or any other condition related 
to his death.  She testified that he was not diagnosed with 
pulmonary tuberculosis until 1999.  Regardless, as 
laypersons, the appellant and her son are not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation or medical diagnosis.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  As a result, their own 
assertions could never be probative to the critical issue in 
this case of whether the veteran suffered from any condition 
related to his fatal cardiorespiratory arrest or pulmonary 
tuberculosis with emphysema either during service or within 
several years post-service.  

There is no medical evidence supporting the appellant's 
contentions.  The veteran was not service-connected for his 
fatal cardiorespiratory arrest or pulmonary tuberculosis with 
emphysema, or any condition related to them.  The service 
medical records are negative for any complaints, symptoms, 
objective findings or diagnoses related to heart or lung 
disease, to include pulmonary tuberculosis or emphysema.  In 
fact, service connection was not in effect for any disease or 
disability during the veteran's lifetime.  The competent 
post-service medical evidence of record does not show that 
the veteran suffered from cardiorespiratory arrest or 
pulmonary tuberculosis with emphysema, or any condition 
related to them, until decades after his separation from 
service.  The competent post-service medical evidence 
includes no opinions linking the veteran's fatal conditions 
to his service.  

It is apparent that the veteran's fatal cardiopulmonary 
arrest was only present just prior to death.  As to his 
underlying pulmonary tuberculosis and emphysema, as noted 
above, there is no medical evidence of either disease until 
decades post-service, nor is there any competent opinion that 
suggests a link between either disease and any incident of 
service.  As to the statement from the veteran's son that the 
veteran had pulmonary tuberculosis more proximate to service, 
in addition to the fact that such evidence is not competent 
to establish the contended causal link or presumption 
(Espirtitu, supra), it is pertinent to note that, pursuant to 
VA regulation, a diagnosis of PTB will be acceptable only 
when provided in: (1) service department records; (2) VA 
medical records of examination, observation or treatment; or 
(3) private physician records on the basis of that 
physician's examination, observation or treatment of the 
veteran and where the diagnosis is confirmed by acceptable 
clinical, x- ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374 (2004); 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).  In this 
case, there is no contemporaneously recorded clinical or 
laboratory evidence of pulmonary tuberculosis or emphysema 
until decades post-service.  In view of the foregoing, 
service connection for the cause of the veteran's death is 
not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


